HAWKINS, J.
Punishment was assessed against appellant of 1% years’ confinement in the penitentiary upon a conviction for the possession of intoxicating liquors.
The indictment charged appellant with the possession of intoxicating liquor not for scientific, mechanical, medicinal, or sacramental purposes under the prohibition law prior to the Acts of the Thirty-Seventh Legislature. The law was so amended by acts of the First and Second Called Sessions of that Legislature, p. 233, that the possession of intoxicating liquor is not an offense unless such possession is for the purpose of sale. Under authority of Francis v. State (Tex. Cr. App.) 235 S. W. 580, Petit v. State (Tex. Cr. App.) 235 S. W. 579, and Ex parte Mitchum (Tex. Cr. App., No. 6772) 237 S. W. 936, opinion delivered February 1,1922, the prosecution cannot be maintained under the present form of indictment.
The judgment of the trial court is reversed, and the prosecution ordered dismissed under the indictment in its present form.